Citation Nr: 1222697	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to January 15, 2011 for posttraumatic headaches.

2.  Entitlement to a rating in excess of 30 percent from January 15, 2011 for posttraumatic headaches.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left thumb laceration.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In a December 2005 rating decision, the RO continued a 10 percent rating for posttraumatic headaches.  In a June 2007 rating decision, the RO denied compensation under 38 U.S.C.A. § 1151 for residuals of a left thumb laceration.

In an October 2011 rating decision, the RO granted a 30 percent rating for posttraumatic headaches effective January 15, 2011.

A video conference hearing was held in February 2012 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  The Veteran also testified at a November 2007 hearing before the RO.  Transcripts of both hearings are in the claims file.

Subsequent to the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a thumb laceration and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to May 5, 2007, the Veteran's posttraumatic headaches were manifested by daily headaches and subjective reports of prostrating attacks.

2.  From May 5, 2007, the Veteran's posttraumatic headaches resulted in weekly prostrating attacks and interfered with the ability to maintain gainful employment.

CONCLUSIONS OF LAW

1.  Prior to May 5, 2007, the criteria for a 30 percent rating for posttraumatic headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2011).

2.  From May 5, 2007, the criteria for a 50 percent rating for posttraumatic headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in June 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, although such notice was not provided, there is no prejudice to the Veteran.

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  VA previously attempted to obtain the Veteran's Social Security Administration (SSA) records.  However, correspondence dated October 2006 indicates that these records could not be located despite an exhaustive and comprehensive search.

The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's headache disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's posttraumatic headaches are rated under Diagnostic Code 8100.  He was assigned a 10 percent rating prior to January 15, 2011, and a 30 percent rating thereafter.

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months.  A 30 percent evaluation is warranted for migraines manifested by characteristic prostrating attacks occurring on an average of once a month over several months.  A 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Words such as "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.

C.  Evidence

The Veteran was afforded a VA examination in October 2005.  He reported experiencing headaches in the right temporal or right orbital area.  He rated these headaches as 7/10 in severity.  He often had to sit down and rest, and could not drive when the headaches worsened.  Headaches usually lasted for most of the day.  He noted some recurrent swelling of the right eye, and was often not able to chew on the right side.  Headaches were sometimes accompanied by nausea.  On examination, attention and language were intact.  Pupils were reactive, visual fields were full, and extraocular movements were normal.  Inspection of the face revealed some swelling in the left periorbital area and the bridge of the nose.  Motor and sensory examinations were normal.  The examiner diagnosed posttraumatic headache disorder, daily in nature.

The Veteran submitted a January 2006 statement in support of his claim.  He stated that his condition was treated with Divalproex and extra-strength Aspirin.  His headaches made him "helpless" and left him "flat on his back" every day.  

VA treatment records dated February 2006 show the Veteran was instructed to wean off his medications.  He reported taking no medication for 3 weeks, but his headaches continued to occur on a daily basis.

The Veteran was afforded another VA examination in May 2007.  He reported daily headaches rated as 10/10 in severity.  He felt the headaches were disabling and prevented him from functioning normally.  He denied any associated nausea, vomiting, or photophobia.  He noted swelling in the right side of the face, below the eye.  He stated that his taste had changed.  He treated his condition with Depakote, Trazodone, and other pain medications.  On examination, the pupils were reactive, visual fields were full, and extraocular movements were normal.  There was no nystagmus.  There was some swelling and mild hyperesthesia or dysesthesa noted in the right cheek distribution of the maxillary nerve.  His smile was symmetric and his tongue protruded in the midline.  Motor examination was normal.  The examiner indicated that the Veteran's headache disorder would interfere with his ability to maintain gainful employment given its daily nature.

VA treatment records dated August 2007 show the Veteran continued to experienced daily headaches.  His prescribed dose of Depakote was increased from 1000mg to 1500mg.  Additional records dated September 2007 show that on a scale of 1 to 10, his headaches were a "12."  At the time of his appointment, he had milder headache rated as 9/10.  He had 2 to 3 headaches every day, and his symptoms had not changed over time.

The Veteran testified at an RO hearing in November 2007.  He stated that his headaches had progressed to the point where he was not able to do anything and had to lie down.  Headaches occurred once or twice per day.  He treated his condition with medication, and was told to avoid taking too much Aspirin to avoid damaging his stomach lining.  He also stated that, given the disabling nature of his headaches, he could not work under any circumstances.

In a January 2008 statement, the Veteran reiterated that his headaches occurred daily and prevented him from working or driving.

VA treatment records dated March 2008 show the Veteran reported having headaches lasting 1 to 2 hours, worsened by cold weather and stress.  Headaches were accompanied by sonophobia and occasional nausea.  He denied any vomiting or dizziness.  His symptoms were relieved by lying down in a secluded room with no noise.  In April 2008, he reported having headaches once or twice per day, 4 to 5 times per week.  He indicated that these headaches were disabling and lasted 1 to 2 hours.  Between attacks, he had milder headaches.  The treating physician advised the Veteran to limit his use of Acetaminophen and prescribed Lamotrigine.

In October 2008, the Veteran complained of ongoing headaches rated as 10/10 in severity.  In November 2008, he stated that his headaches were getting worse.

Additional records dated October 2009 show the Veteran reported no change in the intensity of his headaches.  He denied any significant current pain, and reported that everything was "stable."

The Veteran was afforded a VA examination in January 2011.  He reported having constant, daily headaches.  Pain involved the right side of his head and face, and the back of his neck.  He implied that the pain was 10/10 in severity.  On a weekly basis, headaches reached a level where they were prostrating and the Veteran was not able to function.  He reported some associated blurry vision, but denied any nausea, vomiting, or photophobia.  There was no loss of taste or smell.  There were no other cranial nerve abnormalities.  On examination, the Veteran's smile was symmetric and his tongue protruded in the midline.  Motor examination was normal except for the left leg, which the Veteran had in a brace.  Sensation and cerebellar function were normal.  The examiner diagnosed headaches, with weekly prostrating episodes per the Veteran.

In May 2011, the Veteran reported that he had "learned to deal" with his headaches.  They did not really incapacitate him.  He did not take any pain medication because he did not like to.

The Veteran testified at a Board hearing in February 2012.  His headache symptoms included nausea, dizziness, and light sensitivity.  He had incapacitating episodes every day, during which he had to lie down.  He treated his condition with medication, and was told by his doctors that the next stage of treatment involved surgery to cut the nerves.  He stated that he was unable to work due to his condition.  He had previously attempted to work as a nursing assistant but could not handle the noise and commotion due to his headaches.

VA treatment records dated March 2012 show the Veteran reported chronic, right-sided headaches.  Pain was associated with nausea and photophobia, and was relieved by lying down.

D.  Analysis

Based on the evidence of record, the Board finds that a 30 percent rating is warranted prior to May 5, 2007.  During the October 2005 VA examination, the Veteran reported headaches occurring daily.  These headaches were reported as 7/10 in severity and required him to sit and rest.  He also could not drive when they worsened.  In a January 2006 statement, the Veteran reported that his headaches made him "helpless" every day.  Collectively, this evidence indicates a level of disability consistent with a 30 percent rating under Diagnostic Code 8100.

A higher 50 percent rating is not warranted during this period.  The Veteran's statement indicated frequent incapacitating headaches, and the 30 percent rating only contemplates an average of one prostrating attack per month.  However, the competent medical evidence does not reflect attacks productive of severe economic inadaptability necessary for the higher rating.

From May 5, 2007, a higher 50 percent rating is warranted.  The VA examiner noted on that date noted that the Veteran's condition would interfere with his ability to maintain gainful employment given its daily nature.  Although the language used by the examiner is not wholly consistent with the "severe economic inadaptability" criterion for a 50 percent rating under Diagnostic Code 8100, the Board finds that the examiner's statement, when viewed collectively with the Veteran's reports of severe, disabling headaches, results in an overall level of disability consistent with a higher 50 percent rating.  Subsequent records and hearing testimony, with the exception of treatment records dated May 2011, also show the Veteran continued to experience incapacitating headaches, and the January 2011 VA examiner confirmed weekly prostrating attacks.  These findings are also consistent with a higher 50 percent disability rating.

A 50 percent rating is the maximum rating available under Diagnostic Code 8100.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as headaches and nausea.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.  


E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the headache disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's posttraumatic headaches with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that the disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  Indeed, Diagnostic Code 8100 contemplates economic inadaptability.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's posttraumatic headache disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.



ORDER

A 30 percent rating for posttraumatic headaches is granted prior to May 5, 2007, subject to the laws and regulations governing the award of monetary benefits.

A 50 percent rating for posttraumatic headaches is granted from May 5, 2007, subject to the laws and regulations governing the award of monetary benefits.


REMAND

A.  Residuals of Left Thumb Laceration

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, the veteran's representative's informed consent.

The Veteran claims that he was receiving inpatient care at a VA facility in August 2006.  During this time, he was provided a surgical razor by one of the nurses on duty.  While using the razor to shave, he cut his left thumb.  He received treatment, and was later told by a nurse manager that he should not have been given the razor in the first place because "it was too dangerous."  The Veteran asserts that the nurse was negligent in providing him with the razor.

VA treatment records dated August 2006 show the Veteran was treated for a laceration of the left thumb which occurred while shaving.

A VA examination was performed in May 2007.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed digital nerve neuropathy in the left thumb and stated that the injury occurred while the Veteran was an inpatient at VA.  He further stated that it was less likely than not that the nerve damage to the left thumb was caused by or became worse as a result of VA medical or surgical treatment, and that it did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of attending VA personnel.  It was not the result of an event that could not reasonably have been foreseen.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the May 2007 examiner did not provide any rationale to support his conclusions.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Therefore, on remand, a new opinion should be obtained.

B.  TDIU

The Board notes that the Veteran's claim for TDIU was denied by the RO in an unappealed June 2007 rating decision.  However, the Veteran had subsequently raised this issue again.  Specifically, at his February 2012 Board hearing, the Veteran asserted that he was unable to work due to his service-connected disabilities.  The Board notes that although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

The Board also notes that at the Veteran's February 2012 hearing, the issue of compensation under the provisions of 38 U.S.C.A. § 1151 for posttraumatic stress disorder (PTSD) was raised.  This issue was denied in a prior unappealed December 2005 rating decision.  However, since the Veteran has again raised this issue, the Board finds the issue of entitlement to a TDIU to be inextricably intertwined with the request to reopen the claim for compensation under 38 U.S.C.A. § 1151 for PTSD, as well as the claim for compensation for residuals of a left thumb laceration.  A finding that compensation is warranted may well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating this issue until these related claims have been resolved.

Moreover, in a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b). An examination is warranted in this regard.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a VCAA notice letter which satisfies all VCAA notice obligations, in accordance with 38 U.S.C.A. § 5103 and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding the Veteran's request to reopen the claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for PTSD.

2.  After appropriate development has been completed, the RO/AMC should adjudicate the merits of the Veteran's request to reopen the claim for compensation under 38 U.S.C.A. § 1151 for PTSD.  Appropriate notice of the determination and of the Veteran's appellate rights should be provided.  The Veteran and his representative should be notified that additional action is required for appellate review of any adverse decision.

3.  The RO/AMC should refer the case to an appropriate VA examiner for a medical opinion to address the nature and etiology of the residuals of a left thumb laceration sustained during VA inpatient care in August 2006 in relation to the Veteran's claim for benefits under 38 U.S.C.A. § 1151.  The claims folder and a copy of this remand must be made available to the examiner for review prior to examination. The examiner must address the following:

(a) Is it at least as likely as not that the residuals of a left thumb laceration, including digital nerve neuropathy, were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or medical or surgical treatment in August 2006;

(b) If such additional disability was sustained during the August 2006 period of inpatient care, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider; and

(c) Was the proximate cause of the Veteran's left thumb laceration due to an event not reasonably foreseeable.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.  The RO/AMC's letter should specifically explain how to establish entitlement to a TDIU.

5.  Schedule the Veteran for a VA examination for the purpose of determining the impact that his disabilities (both service-connected and those for which he is receiving compensation under 38 U.S.C.A. § 1151, to include PTSD and residuals of a left thumb laceration if appropriate), have on his ability to maintain substantially gainful employment.  The claims folder should be reviewed.  The examiner must evaluate and discuss the effect of these disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's disabilities and disabilities for which he is receiving compensation (under 38 U.S.C.A. § 1151), without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

7.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


